Citation Nr: 1446066	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for the service-connected dysthymic disorder.    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	David F. Bander, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that continued the evaluation of 50 percent for dysthymic disorder and denied entitlement to a TDIU.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the April 2013 Board hearing presided over by the undersigned Veterans Law Judge.  It is noted that the record was left open for 60 days from the date of the hearing to allow the submission of additional evidence including records from Community Counseling and updated VA records.  To date, these records have not been received.

The Board notes that in April 2013, the Veteran submitted consent in writing for attorney Steven A. Bander, who is affiliated with the Veteran's attorney of record or employed by the same legal services office as the attorney of record, to assist in his representation.  See 38 C.F.R. § 14.629(c)(2) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran indicated that he has seen a private counselor in Nashua, New Hampshire and a counselor at Community Counseling in Manchester, New Hampshire.  See March 2010 VA treatment record; April 2013 Board hearing transcript at p. 13.  Attempts should be made to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159.  

The Veteran was last afforded VA examination in August 2011.  The examiner opined that the Veteran was occupationally and socially impaired due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by medication.  The examiner's rationale for this assessment includes the Veteran's reports that he has always been a good worker, he just had irritability with others, and he has held down at least two jobs for 3 to 4 years.  The examiner also added that the Veteran would do much better if he was working.  However, the record shows that the Veteran has been unemployed since 2004 or 2005.  Thus, it seems that the examiner's assessment for the Veteran's current level of occupational impairment was based on the Veteran's ability to hold a job in the past and the prognosis that the Veteran would do better if he was working.  Moreover, in light of the Veteran's testimony a new examination should be scheduled.  See 38 C.F.R. § 4.2.  The Veteran's service-connected hearing loss and tinnitus should also be assessed with regard to TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to his mental health and to his alleged unemployability, specifically to include the following: 

a. Private treatment records from a counselor in Nashua, New Hampshire.  See March 2010 VA treatment record.

b. Private treatment records from a counselor at Community Counseling in Manchester, New Hampshire.  See April 2013 Board hearing transcript at p. 13.

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Obtain VA treatment records from March 2010 to present.  

3. If, after making reasonable efforts to obtain any of the above outstanding non-Federal records, the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA psychiatric examination with an examiner who did not conduct the August 2011 VA examination to determine the current nature and severity of the Veteran's service-connected psychiatric disorder, and an audiological examination in connection with TDIU.

(a)  Provide an opinion as to the current nature, severity, and all symptoms of the Veteran's service-connected psychiatric disorder.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected psychiatric disorder and the nonservice-connected psychiatric disorders.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

Provide information as to any functional impairment caused by the service-connected psychiatric disability that may affect his ability to function and perform tasks in a work setting.

(b)  The audiological examiner is asked to provide information as to any functional impairment caused by the service-connected right ear hearing loss and tinnitus that may affect his ability to function and perform tasks in a work setting.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and TDIU and furnish the Veteran and his attorney a supplemental statement of the case if either matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



